EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1 Amendment No.2 of our report dated March 17, 2014 with respect to the audited financial statements of E-World USA Holding, Inc for the year ended December 31, 2013 and 2012. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas March 27, 2014
